Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 1 of 14



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION

                                           CASE NO. 19.CIV.8O876.RAR

  M22 FUND,LLC,             a   Florida limited
  liability company,

             Plaintiff,

  V


  STUART BRYAN GALLON, TRUSTEE
  OF THE STUART BRYAN GALLON
  REVOCABLE LAND TRUST DATED
  FEBRUARY 3, 2016, a Florida Trust;
  STUART BRYAN GALLON, an Individual;
  LINE MARTIN, an Individual; ROYAL
  PALM IMPROVEMENT ASSOCIATION,
  INC., a foreign not for profit corporation;
  JOHN DOE and JANE DOE, as Unknown
  Tenants; and any unknown heirs, devisees,
  grantees, creditors, and other unknown
  persons, unknown entities, unknown parties
  or unknown spouses claiming by, through or
  under any of the above-named Defendants,

              Defendants.


                          PLAINTIFF'S MOTION TO DISMISS WITH PREJUDICE

              The plaintiff,M22 FLIND, LLC ("Plaintiff'), by and through the undersigned counsel and

  hereby files its Motion to Dismiss with Prejudice and states:

                                            FACTUAL BACKGROUND

              l.      On January      7,z}lg,Plaintiff filed its Verified Complaint for Foreclosure,   Breach

  of Guaranty and Damages ("Complaint") in Palm Beach County Circuit Court, alleging claims

  against Defendants, Stuart Bryan Gallon ("S. Gallon") and Line Martin ('oL. Martin") (collectively,

  "Defendants") to foreclose a mortgage ("Mortgage") on real property located in Palm Beach


  000051/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 2 of 14



  County, as well as for breach               of two   Guaranty Agreements ("Guaranties") based on the

  Defendants' failure to make payments under the Mortgage and Guaranties.

             2.       On May         I, 2019, hours before the hearing    on Plaintiff s Motion for Summary

  Judgment where Plaintiff was seeking the entry of a Summary Final Judgment of Foreclosure, the

  Defendants filed their Notice of Removal, pursuant to 28 U.S.C. $$$133I,144I and 1446 based

  upon purported disputes arising under Title 15 of the United States Code, specifically the Fair Debt

  Collection Practices Act ("FDCPA") and the Fair Credit Reporting Act ("FCRA"), 4s well                           as


  purported diversity of citizenship.t A true and corect copy of the Notice of Removal is attached

  hereto as Exhibit     "A."

              3.      On May 7 , 2019 this Court entered an Order on Jurisdictional Defects providing

  the Defendants until }r/ray 20,2019 to cure the defects in their Motion. A true and correct copy                 of

  the Order on Jurisdictional Defects is attached hereto as Exhibit "B."

              4.      Defendants failed to file an Amended Notice of Removal conecting the defects,

  and, on May 30, 2019, Judge Donald M. Middlebrooks entered an Order Remanding Case,

  remanding this action back to the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

  Beach County. A true and correct copy of the Order Remanding Case is attached hereto as Exhibit

  ,,C."

              5.      Subsequently, Plaintiff rescheduled its Motion for Summary Judgment for July 2,

  2019.

              6.      On July 2,2019, hours before the rescheduled hearing on Plaintiffs Motion for

  Summary Judgment, the Defendants once again hled a Notice of Removal ("Second Notice of




  1
    Although the Defendants allege in their Jurisdictional Memorandum in Support of Removal, which is attached to
  their Notice of Removal, that there is complete diversity of citizenship pursuant to $1441(b), the Defendants do not
  cite 28 U.S.C. $1332. IDE    l].


  0000s1/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 3 of 14



  Removal") tDE 1l and aJurisdictional Memorandum in Support of Removal IDE 3], alleging that

  the jurisdictional defects in the previously filed Notice of Removal have been cured.

             7   .    Specifically, in the Defendants' Second Notice of Removal, the Defendants allege

  that they are not admitted to the United States as permanent residents, but rather as non-immigrants

  under a business and investment visa.

             8.       A review of the   Second Notice   of Removal and the Jurisdictional Memorandum,

  however, reveals that the Defendants' current pleadings contain the same jurisdictional defects       as


  the previously hled Notice of Removal'

                                         MEMORAND I]M OF LAW

  A.         Introduction and Legal Standard.

             Defendants' Second Notice       of Removal    based this Court's purported subject matter

  jurisdiction over this case upon alleged federal question jurisdiction pursuant to 28 U'S.C. $1331

                                                                           Removal alleges that
  IDE 1], however, the Defendants' Jurisdictional Memorandum in Support of

  this Court has diversity jurisdiction pursuant to 28 U.S.C. $ 1441(b). IDE 3]. Since the state court

  action does not arise under the Constitution, laws, or treaties of the United States and there is no

  diversity of citizenship, this Court does not have subject matter jurisdiction over this           case.


  Accordingly, this case should be dismissed with prejudice and remanded to the Palm Beach County

  Circuit Court.
              ,,When the case before the court has been removed from state court, the proper remedy for


  the lack of subject matter jurisdiction is to remand it from whence it came." Nichols v.    Se.   Health

  plan,859 F. Supp. 553, 559 n.6 (S.D. Ala. 1993); see 28 U.S.C. $ laaT(c) ("If at any time before

  final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

  remanded."); Fed. R. Civ. P. 12 ("If the court determines at any time that it lacks subject matter




  000051/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 4 of 14



  jurisdiction, the court must dismiss the action.").

             Additionally, a state court action may be removed to federal court if it qualifies      as a   "civil

  action . . . of which the district courts of the United States have original jurisdiction," unless

  Congress expressly provides otherwise. Rivet v. Regions Bank, 522 U.S. 470, 474-7 5, I 18 S. Ct'

  921,925 (1998); see also 28 U.S.C. $ laal(a).

              "The presence or absence of federal-question jurisdiction is governed by the 'well-pleaded

  complaint rule,' which provides that federal jurisdiction exists only when a federal question is

  presented on the face of the plaintiffs properly pleaded complaint." Rivet v. Regions Bank, 522

  u.s.470, 474-75,118 S. Ct.921,925 (1998) citing Caterpillar Inc. v. williams,482 u.s.386,

  392,96 L. Ed.2d3r8, 107 S. Ct.2425 (1987).

              In this case, the Plaintiff s Complaint sought foreclosure of a mortgage and            damages


  resulting from the Defendants' breach of their respective Guaranties, and the Plaintiff relied on

  Florida law only.

              Furthermore, "[O]n a motion for remand, the removing party bears the burden of proof on

  the issue of diversity   )' Coker v. Amoco Oil    Co., 709 F.2d 1433, 1440 (1 lth Cir. 1983); see also

  Nichols,859 F. Supp. at 556 ("In ruling on a motion to remand, the non-movant bears the burden

  of showing that the requirements for removal have been met."). Diversity jurisdiction                requires


  complete diversity; no plaintiff can be a citizenof a state in which a defendant is also a citrzen'z

  Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (1lth Cir. 1998). Moreover, the

  presumption is that a party is domiciled in the states in which they reside "at any given time."

  Brooks v. Sears, Roebuck & Co., No. 18-55 4,2018 U.S. Dist. LEXIS 124390,2018 WL 3761045,




  2
   The Defendants fail to address Defendant Royal Palm Improvement Association whatsoever in its Second Notice   of
  Removal tDE 1l or in their Jurisdictional Memorandum in Support of Removal IDE 3].




  ooo051/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 5 of 14



  at*72-13 (M.D.Fla. July 2,2018) (quoting E,S,Y., Inc.v. Scottsdale Ins. Co.,2I7F. Supp' 3d

  1356,1359&n.2(S.D.FIa.2015). Here,itisundisputedthatPlaintiffisaFloridalimitedliability

  company conducting business in Palm Beach County and that the Defendants currently reside in

  Florida.

             Accordingly, the Defendants cannot meet their burden of establishing that the Court has

  original, federal question jurisdiction pursuant to 28 U.S.C. $ 1331 . Moreover, there is no diversity

  of citizenship.

             Removal statutes must be strictly construed, and the presumption is that any doubts or

  ambiguities must be resolved in favor of remand. See Doe v. Florida International University

  Board ofTrL$tees,464 F.Supp.2d1259,1261 (S.D. Fla. 2006) (citing Whitt v, Sherman Int'l Corp.,

  147   F.3d 1325,1329 (1 lth Cir. 1998)). For all of the foregoing reasons, this Court should dismiss

  the case with prejudice and remand the case to the Palm Beach County Circuit Court.

                                              CONCLUSION

              Based upon the foregoing, Plaintiff, M22 FLIND   ,LLc,respectfully requests that this Court

  enter an Order Dismissing this action, with prejudice, based upon the factthat the Defendants'

  Second Notice       of Removal is insufficient; the Court does not have original, federal question

  jurisdiction pursuant to 28 U.S.C. $ 1331, that there is no diversity of citizenship among the parties;

  and that this Court does not have subject matter jurisdiction of this case; remanding this case to

  the Palm Beach County Circuit Court; awarding Plaintiff its reasonable attorney's fees and costs

  pursuant to 28 U.S.C. $1aa7(c) together with such other and further relief as this Court deems just

  and proper under the circumstances'




  000051/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 6 of 14



                                  OF CO                               AL RULE    7.1 a

              I hereby certify that counsel for the movant has conferred with all parties or non-parties

  who may be affected by the relief sought in the motion in a good faith effort to resolve the issues

  raised in the motion and has been unable to do so.

                                      CERTIFICATE OF SERVICE

              I HEREBY CERTIFY thatatrue         and correct copy of the foregoing has been served upon

  all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorizedlo receive

  electronically Notices of Electronic Filing on this 15th day of July 2019,

                                                            KOPELOWTTZ OSTROW
                                                            FERGUSON WEISELBERG GILBERT
                                                            Att orneys for P I aintiff
                                                            One West Las Olas Blvd., Suite 500
                                                            Ft. Lauderdale, Florida 33301
                                                            Telephone No.: (954) 525-4100
                                                            Facsimile No.: (954) 525-4300

                                                             By: /s/ Brian R. Konelowitz
                                                                   Brian R. Kopelowitz, Esq.
                                                                   Fla. Bar No.:097225
                                                                   kopelowitz@kolawyers. com




  0000s1/01187498_1
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 7 of 14
    Case 9:19,cv-80587 Document 1 Entered on FLSD Docket 05lA2l2Arc Page 1 of 3




                                        UNITED DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA

       M22 FUND, LLG, a Florida Limited                FEDERAL CASE NO.
       liability company                               STATE CASE NO.: 50201 9CA0001 94XXXXMB


               Plaintitf,

       V


       STUART BRYAN GALLON, Trustee
                                                                    FILED BY      tl               D.C.
       of the Stuart Bryan Gallon Revocable
       Trust dated February 3, 2016, a Florida                              MAY   0l    2019
       Trust; STUART BRYAN GALLON, an
                                                                                       NOBLE
       individual ; LINE MARTIN, an individual; and,                                   DtsT. cT.
       ROYAL PALM IMPROVEMENT ASSOCIATION
       lNC., a foreign nonprofit corporation'

               Defendants.



                                     NOTTCE OF REMOVAL 28 USG S 1331


               NOTTCE lS HEREBY GIVEN to the Defendant that the complaint in the above captioned
        matter has been removed to the United States District Court under the authority of 28 USC $
        1331. The case number issued by the Circuit Court of Palm Beach County Florida is
        50201gCA000194. The complaint and other pleadings filed in the state court action are attached
        to this notice. Please govern yourselves accordingly'

        DATED   tnis   4[   day of MaY, 2019




                                                                    ne Martin




                                                       EXHI BIT
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 8 of 14
    Case 9:l-9-cv-80587 Document l- Entered on FLSD Docket 05l02l2ALg Page 2 of 3




                                        UNITED DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA

        M22 FUND, LLC, a Florida Limited                  FEDERAL CASE NO.
        liability company                                 STATE CASE NO.: 50201 9CA0001 94XXXXMB


               Plaintiff,

        V


        STUART BRYAN GALLON, Trustee
        of the Stuart Bryan Gallon Revocable
        Trust dated February 3, 2016, a Florida
        Trust;STUART BRYAN GALLON, an
        individual ; LINE MARTIN, an individual;and,
        ROYAL PALM IMPROVEMENT ASSOCIATION
        lNC., a foreign nonprofit corporation,

               Defendants.



                        JURtSprqTloNAL MEMORANDUM lN SUPPORT OF REMOVAL

                This court has jurisdiction of the above entitled action because it involves disputes
        arising under the Title 15 of the United States Code, specifically, the Fair Debt Collection
        practices Act and the Fair Credit Reporting Act. Furthermore, complete diversity of citizenship
        pursuant to g1441(b) exists in this mafter given that M22 Fund is a citizen of Florida while Stuart
        B. Gallon and Line Martin are foreign citizens. Pursuant to 28 U.S,C. $1446(c), a c€lse may be
        removed on the basis of diversity of citizenship jurisdiction within one year after the
        commencement of the action.




                                                                     Stuart                Defendant




                                                                     Line                   dant
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 9 of 14
    Case 9:19-cv-80587 Document 1 Entered on FLSD Docket AslAzlzArc Page 3 of 3




                                       UNITED DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

       M22 FUND, LLC, a Florida Limited                 FEDERAL CASE NO.
       liability company                                STATE CASE NO.: 50201 9CA0001 94XXXXMB

              Plaintiff,

       V


       STUART BRYAN GALLON, Trustee
       of the Stuart Bryan Gallon Revocable
       Trust dated February 3, 2016, a Florida
       Trust; STUART BRYAN GALLON, an
       individual ; LINE MARTIN, an individual; and,
       ROYAL PALM MPROVEMENT ASSOCIATION
                           I


       lNC., a foreign nonprofit corporation,

              Defendants.



                                         GERTIFICATE OF SERVICE

              I Line Martln hereby certify that a true and correct copy of the foregoing was mailed to
       the Plaintiffs attorney, Brian R. Kopelowitz,.Esq., Kopelowitz Ostrow Ferguson Welselberg
       Gilbert, by first class mail to: One West Las Olas Blvd., Suite 500, Fort Lauderdale, FL 33301,
       and mailed to Larry Schner, Esq., Sachs Sax Caplan, attorneys for Royal Palm lmprovement
       Association lnc., to 6111 Broken Sound Parkway NW, #200, Boca Raton, FL 33487, on this
       _ day of May, 2019.
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 10 of 14
  Case 9:19-cv-80587-DMM Document 4 Entered on FLSD Docket 05lA7l20Lg Page 1- of 3



                                 TINITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-8O587.CV.MIDDLEBROOKS

    M22 FTIND, LLC,

             Plaintiff,

    V

                                          of the
    STUART BRYAN GALLON, as Trustee
    ito* Bryan Gallon Revocable  Trust, STUART
    BRYAN GALLON, an individual, LINE
    VtenftN, an individual, and ROYAL PALM
    IMPROVEMENT ASSOCIATION'

              Defendants.


                                ORDER ON JURISDICTIONAL DEFECTS

                                                           on May I,2019, Defendants Stuart
              THIS CAUSE come before the Court sua sponte.

    Bryan Gallon (Gallon") and Line Martin
                                             ("Martin") filed a Notice of Removal (DE 1)' removing
                                                                                  palm Beach county,
                                                      Judicial circuit in and for
    this case from the circuit court of the Fifteenth
                                                    exercise subject-matter jurisdiction over
                                                                                              this case
    Florida. Defendants assert that this court can
                                                         jurisdiction. Howevero the arlegations in      the
        based on either federal question or diversity

        Complaint(DE1.2)andtheNoticeofRemovalfailtostateeitherbasisforjurisdiction.
                                                               to federal court if the federal court has
               A defendant may remove a case from state court
                                                         1441' Original jurisdiction may be based on
        original jurisdiction over the case. 28 U'S'C' $

        federal.questionordiversityjurisdiction'CaterpillarInc.y.Williams,482U.S.386,392(1987).
                                                                                                      face of
                                                    the federal question must be "presented on the
        For federal-question jurisdiction to apply,
                                                     The rule makes the plaintiff the master of the
                                                                                                    claim; he
        the plaintiff s properly pleaded complaint.

        orshemayavoidfederaljurisdictionbyexclusiverelianceonStatelaw'''Id.Fordiversity

                                                EXHIBIT
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 11 of 14
  Case 9:19-cv-80587-DMM Document 4 Entered on FLSD Docket 0510712019 Page 2 of 3



   jurisdiction to apply, the amount in controversy must exceed $75,000 and the case must be between

    citizens of different states. 28 U'S.C. $ 1332'
                                                                         jurisdiction over this case
           First, Defendants assert that this Court has federal-question
                                                                        Practices Act, 15 U.S.C. $ 1692
    because it involves disputes arising under the Fair Debt Collection

    et seq., and the Fair credit Reporting    Act,   15 U.S.C.   $ 1681 et seq. (DE    I   at   2)'   However, the

                                                                         complaint alleges causes
    complaint does not appeaf to allege any claims under those acts. The
                                                                                                       to Defendant
    of action for: (1) breach of note, (2) mortgage foreclosure, (3) breach of
                                                                               guaranty           as


    Gallon, and (4) breach of guaranty as to Defendant Martin.
                                                               (DE 1-2). These appear to be state-

                                                                           Defendants claim confer
    law claims. The Complaint does not reference the federal statutes that

    federal question jurisdiction, and it is not clear from Defendants'
                                                                        Notice of ,Removal how those

    statutes are implicated in this case.     If any of Plaintiffs   causes   of action are premised on those

                                                                          on the federal statutes'
    federal statutes, Defendants need to explicitly explain such reliance
                                                                             jurisdiction over this
            Second, Defendants allege that this Court can exercise diversity

                                                                   plaintiffcan be a citizen of            a state   in
    matter. Diversity jurisdiction requires complete diversity; no

    which any defendant is also a citizen. Triggs v, John crump Toyota,
                                                                        Inc,, 154 F '3d 1284, 1287

     (1lth Cir. 1993). For purposes of diversity jurisdiction, "[r]esidence alone is not enough'"

     Travaglio v. American Express co.,735 F.3d 1266, 1269
                                                                        (|lth cir. 2013).         Citizenship, not


     residence, must be alleged to show diversity
                                                  jurisdiction.       /d. Nanual persons are citizens of the

                              domiciled. Mccormick v. Aderholt,2g3 F.3d 1254, 1257 (1lth cir.
                                                                                              2002)'
     state where they are

     ,.A person's domicile is the place of his true, fixed, and permanent home and principal

     establishment, and to which he has the intention of returning
                                                                   whenever he is absent therefrom"'

                                                                              of its incorporation and the
     Id. at l21g(quotations omitted). A corporation is a citizen of the state

                   it   has its principal place of business. 28 U.S'C. $ 1332(c).
                                                                                  Limited partnerships and
     state where
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 12 of 14
  Case 9:19-cv-80587-DMM Document 4 Entered on FLSD Docket 05lO7lz1Lg Page 3 of 3



    limited liability companies are citizens of every state in which a member of the company is            a


    citizen. Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C.,374 F.3d 1020, 1022              (lIth
    Cir. 2004). To sufficiently allege the citizenship of a limited partnership or limited liability

    company, a removing defendant must allege the citizenship of every member of the company.

            Defendants do not properly allege the citizenship of any party to this case. As to Plaintiff,

    they allege merely that Plaintiff is a citizen of Florida. Because Plaintiff is a limited liability

    company, Defendants must allege the identity and citizenship of every member of the company.

    Defendants do not allege the citizenship of any ofthe Defendants, As to the individual Defendants,

    Defendants must allege the states        in which they are citizens. As to Defendant Royal         Palm


    Improvement Association, Defendants must allege of the state of its incorporation and the state       of

    its principal place of business.

            Based on these allegations, the Court cannot assess whether              it   has subject-matter

    jurisdiction over this case. Accordingly, it is hereby ORDERED AND ADJUDGED that

            (1) Defendants SHALL FILE an amended notice of removal on or by May 20, 2019. The

                  amended notice should cure the Notice of Removal's jurisdictional defects.

            (2)   If Plaintiff fails to timely file   an amended notice of removal that properly alleges a

                  basis for this Court's exercise of jurisdiction, this case may be dismissed without

                  prejudice.

            SIGNED in Chambers in West Palm Beach, Fl                                of       ,2019




                                                                       M. MIDDLEBROOKS
                                                               UNITED STATES DISTRICT ruDGE
    Cc:     Counsel ofrecord
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 13 of 14
  Case 9:19-cv-80587-DMM Document 5 Entered on FLSD Docket 05|3U2AI9 Page L of 2



                                  IINITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. I9-cv-80587-MIDDLEBROOKS

    M22 FUND,LLC, a Florida limited liability
    company,

            Plaintiff,
    v.

    STUART BRYAN GALLON, Trustee of the
    Shrart Bryan Gallon Revocable Trust dated
    February 3, 2016, a Florida Trust, STUART
    BRYAN GALLON, an individual, LINE
    MARTIN, an individual, and ROYAL PALM
    IMPROVEMENT ASSOCIATION, a foreign
    nonprof,tt corporation,

            Defendant.


                                         ORDER                   ING CASE

             THIS CAUSE comes before the Court sua spante. On May 7,2019,I entered an Order

    identifuing several apparentjurisdictional deficiencies in Defendants Stuart Bryan Gallon and Line

    Martin,s Notice of Removal. (DE 4). The Notice of Removal had asserted that this Court could

    exercise federal-questionjurisdiction over this case, but such federal questions did not appear on

                                                                                        jurisdiction,
    the face of the Complaint. The Notice of Removal also attempted to assert diversity

    but   it did not properly   allege the citizenship of any parry to this case. The Order instructed

    Defendants to file an amended notice of removal, curing the identified deficiencies, on or by May

     20,2019. As of the date of this Order, Defendants have neither filed an amended notice of removal

    nor sought an extension of time.

             ..A removing defendant bears the burden of proving proper federal jwisdiction." Leonard

    v. Enterprise Rent A Car,279     F   .3d967,972    (llth   Cir. 2002). Defendants have here failed to meet




                                                  li


                                                  $
                                                                g
                                                           EXHIBIT
Case 9:19-cv-80876-RAR Document 9 Entered on FLSD Docket 07/15/2019 Page 14 of 14
  Case 9:19-cv-80587-DMM Document 5 Entered on FLSD Docket O5l3Ol20Lg Page 2 of 2



    this burden, and without a proper jurisdictional foundation, this matter must be    remanded.


    Accordingly, it is

           ORDERED AND ADJUDGED thAt:

                     (l)   This action is REMAIIDED to the Circuit Court of the Fifteenth Judicial

                           Circuit in and for Palm Beach County, Florida.

                     (2) All pending Motions are DENIED AS MOOT'

                     (3) The Clerk of the Court shall CLOSE the case in this

            SIGNED in Chambers at West Palm Beach, Florida,                             19




                                                                     M. MIDDLEBROOKS
                                                            IJNITED STATES DISTRICT ruDGE

     Cc:    All   counsel of record
